Name: Commission Regulation (EC) No 914/2003 of 26 May 2003 on the third publication of the quantities of certain basic products which may be placed under inward processing arrangements without prior examination of the economic conditions
 Type: Regulation
 Subject Matter: international trade;  beverages and sugar;  processed agricultural produce;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32003R0914Commission Regulation (EC) No 914/2003 of 26 May 2003 on the third publication of the quantities of certain basic products which may be placed under inward processing arrangements without prior examination of the economic conditions Official Journal L 130 , 27/05/2003 P. 0003 - 0004Commission Regulation (EC) No 914/2003of 26 May 2003on the third publication of the quantities of certain basic products which may be placed under inward processing arrangements without prior examination of the economic conditionsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), and in particular the third subparagraph of Article 11(1) thereof,Whereas:(1) In accordance with Article 21(1) of Commission Regulation (EC) No 1488/2001 of 19 July 2001 laying down rules for the application of Council Regulation (EC) No 3448/93 as regards the placement of certain quantities of certain basic products listed in Annex I to the Treaty establishing the European Community under the inward processing arrangements without prior examination of the economic conditions(3), 60 % of the quantities of certain basic products published in Regulation (EC) No 1739/2002 of 30 September 2002 on the initial publication of the quantities of certain basic products which may be placed under inward processing arrangements without prior examination of the economic conditions(4) were made available by way of the first tranche of certificates issued.(2) In accordance with Article 23(1) of Regulation (EC) No 1488/2001, 60 % of the quantities of certain basic products published in Regulation (EC) No 165/2003 of 30 January 2003 on the second publication of the quantities of certain basic products which may be placed under inward processing arrangements without prior examination of the economic conditions(5) were made available by way of the second tranche of certificates issued.(3) In accordance with Article 22 of Regulation (EC) No 1488/2001, the supply balance described in Article 11 of Regulation (EC) No 3448/93 has been the subject of regular review by the Commission and examination by the Group of Experts. It has been determined that it is appropriate to make a third publication of the quantities available.(4) The remaining quantities of certain basic products as identified by their eight digit Combined Nomenclature code, which may be placed under the inward processing arrangements for use in the manufacture of goods without prior examination of the economic conditions should therefore be the subject of a third publication.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I to the Treaty,HAS ADOPTED THIS REGULATION:Article 1The remaining quantities of certain basic products listed in Annex I to the Treaty which may be placed under inward processing arrangements without prior examination of the economic conditions, are set out in the Annex to this Regulation in accordance with Article 22 of Regulation (EC) No 1488/2001.Article 2This Regulation shall enter into force on 27 May 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 May 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 196, 20.7.2001, p. 9.(4) OJ L 263, 1.10.2002, p. 20.(5) OJ L 26, 31.1.2003, p. 10.ANNEX>TABLE>